Per Curiam.
*504John Paul Bartz, Jr., in habeas corpus proceedings challenges the legality of extradition papers in which authorities in the State of Florida seek his return to that state to stand trial on the charges (1) that he committed the crime of unlawful and fraudulent issuance of stock; and (2) that he had issued a debenture bond in violation of a pertinent provision of the statutes of the State of Florida. The extradition documents from that state make appropriate reference to the statutes allegedly violated by him.
Counsel for Bartz aptly state the question for our determination in the following words:
“Petitioner feels that the nature of the proceedings is such that only a question of law is presented, namely, whether petitioner, the person whose extradition is demanded by the State of Florida, is substantially charged with a crime by indictment, information, or affidavit made before a magistrate, under the law of the demanding state. * * *”
We have read the record before us, have heard the arguments of counsel, and have given due consideration to the authorities to- which our attention has been directed. We hold that in the instant proceeding, under the legal tests applicable in Florida, Bartz is “substantially charged” with the crimes defined by the statutes to which reference is made.
The judgment of the trial court, which discharged the writ of habeas corpus and remanded Bartz to custody, is affirmed.
Mr. Chief Justice Moore, Mr. Justice McWilliams, Mr. Justice Hodges and Mr. Justice Kelley concur.